
	

114 HR 3476 IH: Prevent a Government Shutdown Act of 2015
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3476
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Mr. Van Hollen (for himself, Mrs. Lowey, Ms. DeLauro, and Ms. Lee) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to provide for an increase
			 in the discretionary spending limits for fiscal years 2016 and 2017, and
			 for other purposes.
	
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Prevent a Government Shutdown Act of 2015. (b)FindingsCongress finds the following:
 (1)The Budget Control Act of 2011 set tight discretionary spending caps and required additional deficit reduction to be accomplished either through bipartisan, bicameral negotiations or, as a fallback, through sequestration that would further cut discretionary and mandatory spending levels. The threat of such draconian and arbitrary cuts was intended to encourage lawmakers to negotiate a thoughtfully designed substitute package of revenue increases and targeted spending cuts.
 (2)The negotiations that followed were unsuccessful and the initial sequester took place in fiscal year 2013.
 (3)While the threat of a sequester had not led to an agreement, the reality of a sequester did. Lawmakers negotiated a two-year agreement that set higher levels of both defense and non-defense discretionary (NDD) spending for fiscal years 2014 and 2015.
 (4)A similar agreement is necessary now to avoid deep budget cuts in the new fiscal year, beginning on October 1, 2015.
 (5)Senator John McCain and Representative Mac Thornberry, the Chairs of the Senate and House Armed Services Committees, have criticized the level of defense spending allowed under sequestration: These cuts are seriously undermining the capabilities, readiness, morale and modernization of the armed forces. The senior military leaders of the Army, Navy, Air Force and Marine Corps have all testified to our committees that, with defense spending at sequestration levels, they cannot execute the National Military Strategy.
 (6)The impact of the cuts on NDD spending is becoming increasingly clear. NDD United—an alliance of more than 2,500 organizations trying to protect NDD investments that benefit all Americans—made the case that these self-imposed cuts are dragging down our economic recovery, hampering business growth and development, weakening public health preparedness and response, reducing resources for our nation’s schools and colleges, compromising federal oversight and fraud recovery, hindering scientific discovery, eroding our infrastructure, and threatening our ability to address emergencies around the world. The impact can also be seen in the bills reported by the House Committee on Appropriations for fiscal year 2016. Among other things, those bills would cut the Department of Education by $2.8 billion below the current level, take away housing vouchers from thousands of families, and provide $1.4 billion less than the President requested for the Department of Veterans Affairs.
 (7)The sequester—in addition to endangering our defense, reducing investments in our future, and risking harm to vulnerable Americans—will weaken the Nation’s ongoing economic recovery. A recent analysis by the Congressional Budget Office found that eliminating the sequester would increase Gross Domestic Product by 0.4 percent in 2016 and 0.2 percent in 2017. It would also increase employment by 500,000 next year and 300,000 in 2017.
 (8)Providing relief from the sequester will also make it possible for Congress to act on appropriations legislation before the start of the fiscal year, averting a Government shutdown if funding is not in place.
 (9)The last Government shutdown lasted for 16 days in 2013. The Office of Management and Budget later found that the shutdown cost the economy about 120,000 private-sector jobs and shrunk GDP growth in that quarter by 0.2 percent to 0.6 percent. The country lost 6.6 million days’ worth of work through furloughs of Federal employees; national parks lost $500 million in visitor spending; $4 billion in tax refunds were delayed; nearly 6,300 children lost access to Head Start; and hundreds of food safety inspections were delayed.
 (10)Therefore, to prevent another Government shutdown and allow appropriations bills for fiscal year 2016 to fund vital services at necessary levels, immediate negotiations on a budget agreement are needed. An essential component of those negotiations should be to raise the discretionary spending caps for defense and non-defense, eliminating the non-defense sequester and reducing the defense sequester by the same amount.
 (11)It is preferable that Congress agree to offset the cost of the sequester relief with deficit reduction from closing special interest tax loopholes. However, it is imperative that the sequester relief occur regardless of whether the agreement for offsetting deficit reduction is reached.
				2.Bipartisan, bicameral agreement on sequester relief
 (a)In generalA bipartisan measure shall be negotiated, by the individuals appointed under subsection (b), that— (1)increases the discretionary spending limit for fiscal years 2016 and 2017 in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)), with the increases equally applied to the revised security category and the revised nonsecurity category for each such fiscal year; and
 (2)includes provisions that reduce the deficit by an amount deemed appropriate. (b)Appointment of membersNot later than 1 day after the date of enactment of this Act—
 (1)the Speaker of the House of Representatives shall determine the total number of individuals that shall negotiate the measure described under subsection (a); and
 (2)the Speaker, the Minority Leader of the House of Representatives, the Majority Leader of the Senate, and the Minority Leader of the Senate shall each appoint one quarter of the total number of individuals determined under paragraph (1).
				(c)Approval and consideration of measure
 (1)ApprovalThe measure described in subsection (a) shall require the approval of a majority of the individuals appointed under subsection (b)(2).
 (2)ConsiderationIf approved under paragraph (1), the measure shall be considered under the procedures set forth in section 402 of the Budget Control Act of 2011 (Public Law 112–25), other than subsection (g), and except that in applying such section, September 25, 2015 shall be substituted for December 9, 2011 and September 30, 2015 shall be substituted for December 23, 2011 in each place it appears.
				3.Alternative adjustment to discretionary spending limits for fiscal year 2016 and 2017
 (a)Security and nonsecurity discretionary spending limit adjustmentsIf the measure described under section 2(a) is not enacted into law before October 1, 2015, effective upon October 1, 2015, the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901 et seq.) is amended as follows:
 (1)In section 251(c)— (A)in paragraph (3)(A), by striking the dollar amount and inserting $559,600,000,000; and
 (B)in paragraph (4)(A), by striking the dollar amount and inserting $573,393,000,000. (2)In section 251A—
 (A)in paragraph (10)(A), by striking the period at the end and inserting and for fiscal years 2016 and 2017 by the Prevent a Government Shutdown Act of 2015.; and (B)in paragraph (10)(B), by striking and 2015 and inserting 2015, 2016, and 2017.
 (b)ApplicationAny adjustment made to the discretionary spending limits for fiscal year 2016 in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) by the Office of Management and Budget before the date of enactment of this Act shall have no force or effect. The preceding sentence shall only apply if the measure described under section 2(a) is not enacted into law before October 1, 2015.
			
